DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner' s Note:  Prosecution of the application has been taken over by Examiner Kim from previous Examiner O’Brien.  In accordance with MPEP 704.01, the examiner will give full faith and credit to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art.  All future communications should be directed to Examiner Kim at the contact information provided at the end of this office action. 
This communication is a Second Office Action Non-Final Rejection on the merits.
The previous Non-Final Office Action filed 02/04/2022 has been vacated in lieu of the one presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wire feeding unit configured to feed two wires to be wound…” in claim 9 and 20.
“a control unit configured to execute an operation of releasing a parallel alignment state…” in claim 9.
“a current detection unit configured to detect current flowing through a motor…” in claim 12.
“a parallel alignment releasing member configured to come into contact with…” in claim 18.
“a parallel alignment releasing member configured to vibrate the two wires passing between the pair of engaging members…” in claim 19.
“a control unit configured to execute an operation of closing and then opening the pair of engaging members…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a wire feeding unit configured to feed two wires to be wound…” is interpreted as structure as shown in Fig. 8a-b which feeds the two wires or equivalents thereof.
“a parallel alignment releasing member configured to come into contact with…” is interpreted as element 110 in Fig. 36 or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 limitation “a control unit configured to execute an operation of releasing a parallel alignment state…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to execute an operation of releasing a parallel alignment state”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a control unit” is not adequate structure for performing the “configured to execute an operation of releasing a parallel alignment state”. (perhaps a “processor” or “controller” or “computer” is required)
Claim 12 limitation “a current detection unit configured to detect current flowing through a motor …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to detect current flowing through a motor”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a current detection unit” is not adequate structure for performing the “configured to detect current flowing through a motor…”. (perhaps a “current detecting sensor” is required)
Claim 19 limitation “a parallel alignment releasing member configured to vibrate the two wires passing between the pair of engaging members…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to vibrate the two wires passing between the pair of engaging members”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a parallel alignment releasing member” is not adequate structure for performing the “configured to vibrate the two wires passing between the pair of engaging members…”. 
Claim 20 limitation “a control unit configured to execute an operation closing and then opening the pair of engaging members…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to execute an operation closing and then opening the pair of engaging members”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a control unit” is not adequate structure for performing the “configured to execute an operation closing and then opening the pair of engaging members”. (perhaps a “processor” or “controller” or “computer” is required)
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. (see MPEP 2163.03 VI)
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a control unit configured to execute an operation of releasing a parallel alignment state” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function in the claim. (“control unit” is not a structure. A “control unit” can be a software under broadest reasonable interpretation. A “processor” or “computer” or the like are structures).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the control unit is interpreted to be any controller capable of providing the function above.
Claim limitation “a current detection unit configured to detect current flowing through a motor…” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the current detection unit is interpreted to be any sensor capable of detecting current.
Claim limitation “a parallel alignment releasing member configured to vibrate the two wires passing between the pair of engaging members…” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the parallel alignment releasing member is interpreted to be any structure capable of providing the function above.
Claim limitation “a control unit configured to execute an operation of closing and then opening the pair of engaging members…” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function in the claim. (“control unit” is not a structure. A “control unit” can be a software under broadest reasonable interpretation. A “processor” or “computer” or the like are structures) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the control unit is interpreted to be any controller capable of providing the function above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, Claim(s) 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Osamu (WO 2017014266).
	Regarding claim 9, Osamu discloses a binding machine (1A) comprising: a wire feeding unit (3A) configured to feed two wires to be wound on an object (S) to be bound; a binding unit comprising at least a pair of engaging members (Fig. 27A, 28A: 70L, 70C, 70R) which are openable and closable, the binding unit configured to twist (see Fig. 17-19: 70 twists the wires) the two wires engaged by closing the pair of the engaging members; and a control unit (examiner interprets that there is inherently a drive that drives the engaging members 70 to be moved as shown as 27A to 28A. Otherwise, it would be a manual operation) configured to execute an operation (interprets the operation to be shown in Fig. 27A to 28A: by engaging the parallel alignment state of the two wires are released) of releasing a parallel alignment state of the two wires in an opening/closing direction of the pair of engaging members.
Response to Arguments
Applicant's arguments filed 04/17/2022 have been fully considered but they are not persuasive. 
Applicant in pg. 10 of the argument states that “wire feeding unit”, “control unit”, “current detection unit”, all connote sufficiently definite structure to one having ordinary skill in the art at the time of the invention to perform the respective functions that are associated with those structural recitations in the claims.
Examiner respectfully disagrees. Examiner notes that the terms “unit” and/or “member” are non-structural generic place holders. See MPEP 2181 Section I. A. 
Applicant in pg. 12- 13 of the argument states that the “control unit” and “current detection unit” are fully support by the specification as originally filed. Applicant also adds that the specification provides disclosure of the “control units” in Figures 19, 32, 37 and numerous flow charts in Fig. 21, 23, 24, 29, 33, 38 which depict the operation of the control unit and that [0189-0190] of the publication with reference to Fig. 19 provides disclosure of the “current detection unit”. Applicant also cites the Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1352 (Fed. Cir. 2015) (enbanc) noting that the requirement for the structure disclosed in the specification be a “special purpose computer” is met where the specification discloses an algorithm for performing the claimed function.
However, examiner notes that none of the figures or disclosures describe the structure of the “control unit” nor the “current detection unit”. MPEP 2181 Section II. B describes that “a microprocessor can serve as structure for a computer-implemented function only where the claimed function is coextensive with a microprocessor itself” (see third paragraph). Examiner notes that the functions need the algorithm but the structure of the “control unit” is lacking. A “control unit” and/or “current detection unit” can be software per se. 
However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations.
When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of 35 U.S.C. 112(a). See MPEP § 2161.01, subsection III, and MPEP § 2164.08.
Allowable Subject Matter
Claims 10-20 appear to contain allowable subject matter and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a binding machine comprising "... wherein the control unit is configured to estimate a parallel alignment state of the two wires passing between the pair of engaging members, and wherein when it is estimated that the two wires are aligned in parallel in the opening/closing direction of the pair of engaging members, the control unit executes the operation of releasing the parallel alignment state of the two wires in the opening/closing direction of the pair of engaging members." as set forth in claim 10. (claims 11-19 depend from claim 10, therefore claims 11-19 are also allowable for this reason)
the prior art does not disclose or render obvious a binding machine comprising "... a control unit configured to execute an operation of closing and then opening the pair of engaging members, and again closing the pair of engaging members before twisting the wires by the binding unit. " as set forth in claim 20.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 10-20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725